     Case 1:18-cv-00274 Document 112 Filed 06/25/20 Page 1 of 4 PageID #: 975



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


JANET GRAHAM, Administratrix of
The Estate of Edna Marie McNeely,

        Plaintiff,

v.                                           CIVIL ACTION NO. 1:18-00274

SUNIL KUMAR DHAR, M.D.,
BLUEFIELD CLINIC COMPANY, LLC,
d/b/a BLUEFIELD CARDIOLOGY,

        Defendants.

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendants’ Motion to Permit

Live Trial Testimony via Contemporaneous Transmission from a

Different Location, pursuant to Federal Rule of Civil Procedure

43(a).     (ECF No. 111.)     In support of their motion, defendants

state that their expert, Jeffrey A. Kalish, M.D., is a vascular

surgeon working in Boston, Massachusetts at Boston Medical

Center.     Defendants explain that due to COVID-19, Dr. Kalish is

currently dealing with a backlog of surgical cases and that

traveling from Boston to Charleston, West Virginia to testify at

trial in late July would be extremely difficult for Dr. Kalish

and would put Dr. Kalish’s patients at risk by further

postponing their surgical treatment(s).            Counsel for plaintiff

informed the court that plaintiff opposes the motion.              For the
  Case 1:18-cv-00274 Document 112 Filed 06/25/20 Page 2 of 4 PageID #: 976



reasons that follow, defendants’ motion for video testimony

pursuant to Rule 43(a) is DENIED.

     Rule 43(a) of the Federal Rules of Civil Procedure requires

that witness testimony be taken in person in open court except

“[f]or good cause in compelling circumstances and with

appropriate safeguards.”      The decision to allow testimony by

videoconference falls within the court's discretion.           United

States v. Kivanc, 714 F.3d 782, 791 (4th Cir. 2013).

     The court is aware of the many difficulties caused by

COVID-19, including the strain it has put on our nation’s health

care system and health care providers.        The court also notes

that a few other courts have authorized trial testimony via

transmission from a different location due to problems created

by COVID-19.   See In re RFC and ResCap Liquidating Trust Action,

2020 WL 1280931, at *2-4 (D. Minn. Mar. 13, 2020) (finding that

there was “good cause” to allow live trial testimony to be

presented by contemporaneous transmission from a different

location due to the rapid spread of COVID-19 and the severity of

the virus’s symptoms).

     However, the court does not find that sufficiently

compelling circumstances exist in this case.          First, to

distinguish the above case which was cited by defendants in

their motion, the In re RFC and ResCap Liquidating Trust Action

opinion was issued in the middle of trial proceedings and at the

                                     2
  Case 1:18-cv-00274 Document 112 Filed 06/25/20 Page 3 of 4 PageID #: 977



beginning of the COVID-19 outbreak; there was no time to find a

better solution than video testimony or to reschedule in a way

that would not prejudice the party that had not yet been allowed

to present their case.     See id. at *1-2, 4.      Here, trial is

scheduled for July 29, 2020 - over a month away – and there is

therefore adequate time for defendants and Dr. Kalish to

schedule their activities such that Dr. Kalish may testify in

person in a way that minimizes disruption and risk to his

patients.    If either party disagrees, the court is open to

receiving a motion to continue trial for a reasonable time so

that expert witnesses may be present without unduly placing

patients at risk.

     Second, the Advisory Committee Notes explain that a mere

showing of inconvenience cannot justify remote transmission of

testimony.    See Fed. R. Civ. P. 43 (Advisory Committee Note to

1996 Amendment). The Advisory Committee Notes further state that

good cause and compelling circumstances are most likely to be

present when a witness is unavailable for “unexpected reasons,

such as accident or illness.”       Id.   Here, while COVID-19 causes

more than mere inconvenience, at this point COVID-19 is not

unexpected.    Nor is the potential unavailability of Dr. Kalish

unexpected – the fact that defendants have made this motion over

a month before trial demonstrates this clearly.          The court,

again, finds that there is adequate time for defendants and Dr.

                                     3
  Case 1:18-cv-00274 Document 112 Filed 06/25/20 Page 4 of 4 PageID #: 978



Kalish to schedule their activities such that Dr. Kalish may

testify in person in a way that minimizes disruption and risk to

his patients.    Moreover, “[t]his court shares the strong

preference for live testimony illustrated in the Federal Rules.”

Kaufman v. United States, 2014 WL 2740407, at *1 (S.D.W. Va.

June 17, 2014) (Faber, J.).

     The court declines to exercise its discretion to allow

video testimony because sufficiently compelling circumstances do

not exist in this case.      Defendants’ motion for video testimony,

(ECF No. 111), is therefore DENIED.         This opinion is a denial of

defendants’ motion pursuant to Rule 43(a); this opinion does not

address a party’s ability to use video-taped disposition

testimony at trial, pursuant to Rule 32(a).

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.

     IT IS SO ORDERED this 25th day of June, 2020.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     4
